



COURT OF APPEAL FOR ONTARIO

CITATION: Raba v. Toronto (City), 2014
    ONCA 134

DATE: 20140219

DOCKET: C57467

Gillese, Rouleau and Tulloch JJ.A.

BETWEEN

Tomasz Raba

Plaintiff (Appellant)

and

City of Toronto

Defendant (Respondent)

Tomasz Raba, appellant appearing in person

David Gourlay, for the respondent

Heard: February 14, 2014

On appeal from the judgment of Justice David G. Stinson
    of the Superior Court of Justice, dated July 12, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the decision under appeal.  The motion judge found
    that the City had attempted to comply with the order and consequently there was
    no contempt.  Based on the affidavit evidence, the motion judge was entitled to
    so find.

[2]

Today Mr. Raba says that he has still never received a copy of his
    file.  There is no mention of this in the motion judges reasons.  Assuming
    that he has not received a copy of his file, the City has undertaken to provide
    yet another copy of the documents.  The court directs the City to do so and to
    have service confirmed by affidavit.

[3]

Accordingly, the appeal is dismissed.  No order as to costs.


